283 U.S. 51 (1931)
UNITED STATES EX REL. CATECHES
v.
DAY, COMMISSIONER OF IMMIGRATION.
No. 336.
Supreme Court of United States.
Argued March 2, 1931.
Decided March 23, 1931.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Harold Van Riper for petitioner.
Mr. Claude R. Branch, Special Assistant to the Attorney General, with whom Solicitor General Thacher, Assistant Attorney General Dodds, and Messrs. Harry S. Ridgely, and Paul D. Miller were on the brief, for respondent.
MR. JUSTICE HOLMES delivered the opinion of the Court.
This case also arose in the Second Circuit, upon facts similar to those in No. 92, ante, p. 48. The petitioner arrived in this country in October, 1925, upon an Italian ship, deserted at once and since has been engaged in land employment. He was arrested May 8, 1929, and after hearing was ordered to be deported on the same ground as the petitioner in No. 92. A writ of habeas corpus was applied for alleging that the arrest was not made within three years from the date of entry. The writ was dismissed by the District Court and the order was affirmed by the Circuit Court of Appeals. A writ of certiorari was granted by this Court.
Judgment affirmed.